Exhibit 10.19

Execution Version

AMENDMENT AGREEMENT NO. 2

THIS AMENDMENT AGREEMENT NO. 2 (this “Amendment”), dated as of October 30, 2015,
is made among NanoString Technologies, Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereof
under the heading “SUBSIDIARY GUARANTORS” (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”, and together with the Borrower, each
an “Obligor” and, collectively, the “Obligors”) and the Lenders listed on the
signature pages hereof under the heading “LENDERS” (each a “Lender” and,
collectively, the “Lenders”).

The Obligors and the Lenders are parties to that certain Term Loan Agreement,
dated as of April 1, 2014, amended by that certain Amendment Agreement No. 1,
dated as of April 16, 2015 (as further amended, amended and restated, modified
or supplemented from time to time, the “Loan Agreement”).

The parties hereto desire to amend the Loan Agreement on the terms and subject
to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

 

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

 

SECTION 2 Amendments.

Subject to Section 3, the Loan Agreement is hereby amended as follows:

(a) The following definitions shall be added to Section 1.01 of the Loan
Agreement in alphabetical sequence:

““Amendment No. 1” means that Amendment Agreement No. 1, dated as of April 16,
2015, among Borrower, the Subsidiary Guarantors and the Lenders signatory
thereto.

“Amendment No. 2” means that Amendment Agreement No. 2, dated as of October 30,
2015, among Borrower, the Subsidiary Guarantors and the Lenders signatory
thereto.

“Amendment No. 2 Closing Date” means October 30, 2015.

“Amendment No. 2 Fee Letter” means that fee letter agreement dated as of
October 30, 2015 between Borrower and the Lenders party thereto.”

 

1



--------------------------------------------------------------------------------

(b) The following definitions in Section 1.01 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

““Borrowing Notice Date” means, (i) in the case of the first Borrowing, a date
that is at least twelve Business Days prior to the Borrowing Date of such
Borrowing, (ii) in the case of a subsequent Borrowing (except for the Borrowing
for the fifth tranche of term loans), a date that is at least twenty Business
Days prior to the Borrowing Date of such Borrowing, and (iii) in the case of the
Borrowing for the fifth tranche of term loans, a date that is at least twenty
Business Days prior to the Borrowing Date of such Borrowing, or, in each case,
such shorter period as the Lenders may agree.

“Closing Date” means April 17, 2014.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date of Amendment
No. 2 equal $60,000,000. For purposes of clarification, the amount of any PIK
Loans shall not reduce the amount of the available Commitment.

“Commitment Period” means the period from and including the Closing Date and
through and including December 31, 2016.

“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the twenty-eighth (28th) Payment Date following
the first Borrowing Date, which Payment Date shall be March 31, 2021.

“Loan Documents” means, collectively, this Agreement, the Amendment No. 2 Fee
Letter, the Notes, the Security Documents, any subordination agreement or any
intercreditor agreement entered into by Lenders with any other creditors of
Obligors, and any other present or future document, instrument, agreement or
certificate executed by Obligors for the benefit of Lenders in connection with
this Agreement or any of the other Loan Documents, all as amended, restated, or
otherwise modified.

“Maturity Date” means the earlier to occur of (i) the thirty-second
(32nd) Payment Date following the first Borrowing Date, which Payment Date shall
be March 31, 2022, and (ii) the date on which the Loans are accelerated pursuant
to Section 11.02.

“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (i) the twenty-fourth (24th) Payment Date
after the first Borrowing Date, which Payment Date shall be March 31, 2020, and
(ii) the date on which any Default shall have occurred (provided that if such
Default shall have been cured or waived, the PIK Period shall resume until the
earlier to occur of the next Default and the twenty-fourth (24th) Payment Date
after the first Borrowing Date).”

 

2



--------------------------------------------------------------------------------

(c) Section 2.01 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make up to five tranches
of term loans (provided that PIK Loans shall be deemed not to constitute “term
loans” for purposes of this Section 2.01) to Borrower, each on a Business Day
during the Commitment Period in Dollars in an aggregate principal amount for
such Lender not to exceed such Lender’s Commitment; provided, however, that at
no time shall any Lender be obligated to make a Loan (other than PIK Loans) in
excess of such Lender’s Proportionate Share of the amount by which the then
effective Commitments exceeds the aggregate principal amount of Loans
outstanding at such time. Amounts of Loans repaid may not be reborrowed.”

(d) Section 3.02(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to the
Lenders interest on the unpaid principal amount of the Loans and the amount of
all other outstanding Obligations, in the case of the Loans, for the period from
the applicable Borrowing Date, and in the case of any other Obligation, from the
date such other Obligation is due and payable, in each case, until paid in full,
(A) from the first Borrowing Date to but excluding the Amendment No. 2 Closing
Date, at a rate per annum equal to 12.50%, and (B) from and including the
Amendment No. 2 Closing Date, at a rate per annum equal to 12.00%.”

(e) Section 3.02(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Paid In-Kind Interest. Notwithstanding Section 3.01(a), at any time during the
PIK Period, Borrower may elect to pay the interest on the outstanding principal
amount of the Loans payable pursuant to Section 3.01 as follows: (A) from the
first Borrowing Date to but excluding the Amendment No. 2 Closing Date, (i) only
9.00% of the 12.50% per annum interest in cash and (ii) 3.50% of the 12.50% per
annum interest as compounded interest, added to the aggregate principal amount
of the Loans, and (B) from and including the Amendment No. 2 Closing Date,
(i) only 9.00% of the 12.00% per annum interest in cash and (ii) 3.00% of the
12.00% per annum interest as compounded interest, added to the aggregate
principal amount of the Loans (the amount of any such compounded interest being
a “PIK Loan”). At the request of the Lenders, each PIK Loan may be evidenced by
a Note in the form of Exhibit C-2. The principal amount of each PIK Loan shall
accrue interest in accordance with the provisions of this Agreement applicable
to the Loans.”

(f) Section 6.03 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“6.03 Conditions to Subsequent Borrowings. The obligation of each Lender to make
a Loan as part of subsequent Borrowings of a third, fourth and fifth tranche of
term loans is subject to the following conditions precedent:

(a) In the case of the third Borrowing:

(i) Borrowing Date. Such Borrowing must occur on or prior to December 31, 2015.

 

3



--------------------------------------------------------------------------------

(ii) Amount of Borrowing. The amount of such Borrowing shall be $10,000,000.

(b) In the case of the fourth Borrowing:

(i) Borrowing Date. Such Borrowing must occur on or prior to June 30, 2016.

(ii) Amount of Borrowing. The amount of such Borrowing shall be $5,000,000.

(iii) Third Borrowing. A third Borrowing of $10,000,000 shall have occurred.

(c) In the case of the fifth Borrowing:

(i) Borrowing Date. Such Borrowing shall occur on or prior to December 31, 2016.

(ii) Amount of Borrowing. A total of up to $15,000,000 shall be available to
Borrower under this Section 6.03(c) in one Borrowing. Subject to such
availability limit, such Borrowing, and the amount borrowed, is at Borrower’s
option.

(iii) Third and Fourth Borrowings. A third and fourth Borrowing totaling
$15,000,000 shall have occurred.”

(g) Schedule 1 of the Loan Agreement is hereby replaced in its entirety by
Schedule 1 attached hereto.

 

SECTION 3 Conditions of Effectiveness.

The effectiveness of Section 2 shall be subject to the following conditions
precedent:

(a) The Obligors and all of the Lenders shall have duly executed and delivered
this Amendment and the Amendment No. 2 Fee Letter pursuant to Section 12.04 of
the Loan Agreement.

(b) The Obligors shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment and
the Amendment No. 2 Fee Letter, including Lenders’ reasonable out of pocket
legal fees and costs, pursuant to Section 12.03(a)(i)(z) of the Loan Agreement.

(c) The Obligors shall have provided the Lenders (i) certified copies of the
resolutions of the Board of Directors (or shareholders, if applicable) of each
Obligor authorizing the making and performance by it of this Amendment and the
Amendment No. 2 Fee Letter, and (ii) official certificates of good standing in
their jurisdictions of organization, dated no earlier than 30 days prior to the
date hereof.

(d) The representations and warranties in Section 4 shall be true and correct on
the date hereof and on the first date on which the conditions set forth in
Sections 3(a), (b) and (c) shall have been satisfied.

 

4



--------------------------------------------------------------------------------

SECTION 4 Representations and Warranties; Reaffirmation.

(a) Each Obligor hereby represents and warrants to each Lender as follows:

(i) Such Obligor has full power, authority and legal right to make and perform
this Amendment and the Amendment No. 2 Fee Letter. This Amendment and the
Amendment No. 2 Fee Letter are within such Obligor’s corporate powers and have
been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Amendment and the Amendment No. 2 Fee Letter
have been duly executed and delivered by such Obligor and constitute legal,
valid and binding obligations of such Obligor, enforceable against such Obligor
in accordance with their terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Each of this
Amendment and the Amendment No. 2 Fee Letter (x) does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
such Obligor and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon such Obligor and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(ii) No Default has occurred or is continuing or will result after giving effect
to this Amendment.

(iii) The representations and warranties made by or with respect to such Obligor
in Section 7 of the Loan Agreement are true in all material respects (taking
into account any changes made to schedules updated in accordance with
Section 7.21 of the Loan Agreement), except that such representations and
warranties that refer to a specific earlier date were true in all material
respects on such earlier date.

(iv) There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, each Obligor
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

 

SECTION 5 Governing Law; Submission To Jurisdiction; Waiver Of Jury Trial.

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

5



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

(c) Waiver of Jury Trial. Each Obligor and each Lender hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Amendment, the other Loan Documents or the transactions contemplated hereby
or thereby.

 

SECTION 6 Miscellaneous.

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d) Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

6



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER NANOSTRING TECHNOLOGIES, INC. By  

/s/ James A. Johnson

Name:   James A. Johnson Title:   Chief Financial Officer Address for Notices:
530 Fairview Avenue, N. Suite 2000 Seattle, WA 98109 Attn:   General Counsel
Tel.:   206-378-6266 Fax:   206-378-6288 Email:   ksmith@nanostring.com
SUBSIDIARY GUARANTORS NANOSTRING TECHNOLOGIES INTERNATIONAL, INC. By  

/s/ James A. Johnson

Name:   James A. Johnson Title:   Treasurer Address for Notices: 530 Fairview
Avenue, N. Suite 2000 Seattle, WA 98109 Attn:   General Counsel Tel.:  
206-378-6266 Fax:   206-378-6288 Email:   ksmith@nanostring.com

 

S-1



--------------------------------------------------------------------------------

LENDERS   CAPITAL ROYALTY PARTNERS II L.P.    

By: CAPITAL ROYALTY PARTNERS II GP

L.P., its General Partner

     

By: CAPITAL ROYALTY PARTNERS II

GP LLC, its General Partner

      By:  

/s/ Nate Hukill

        Name:   Nate Hukill         Title:   Authorized Signatory   PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II L.P.    

By: PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP L.P., its

General Partner

       

By: PARALLEL INVESTMENT

OPPORTUNITIES PARTNERS II GP LLC,

its General Partner

      By:  

/s/ Nate Hukill

        Name:   Nate Hukill         Title:   Authorized Signatory   CAPITAL
ROYALTY PARTNERS II (CAYMAN) L.P.    

By: CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

       

By: CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

      By:  

/s/ Nate Hukill

        Name:   Nate Hukill         Title:   Authorized Signatory  

 

WITNESS: /s/ Nicole Nesson   

Nicole Nesson

   Name:      

 

S-2



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.   By: CAPITAL
ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner     By: CAPITAL
ROYALTY PARTNERS II GP LLC, its General Partner     By:  

/s/ Nate Hukill

    Name:   Nate Hukill     Title:   Authorized Signatory

WITNESS: /s/ Nicole Nesson  

Nicole Nesson

  Name:   Address for Notices for All Lenders:   1000 Main Street, Suite 2500  
Houston, TX 77002   Attn:   General Counsel   Tel.:   713.209.7350   Fax:  
713.209.7351   Email:   adorenbaum@crglp.com  

 

S-3



--------------------------------------------------------------------------------

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

Lender

  Commitment     Proportionate Share  

Capital Royalty Partners II L.P.

  $ 5,215,289        8.69 % 

Parallel Investment Opportunities Partners II L.P.

  $ 25,288,888        42.15 % 

Capital Royalty Partners II (Cayman) L.P.

  $ 1,806,934        3.01 % 

Capital Royalty Partners II – Parallel Fund “B” (Cayman) L.P.

  $ 27,688,889        46.15 %   

 

 

   

 

 

 

TOTAL

  $ 60,000,000        100.00 %   

 

 

   

 

 

 